DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/440,074, filed on 12/17/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application 17/677,531
U.S. Patent No. 11,256,327
1. An eye tracking device comprising: one or more illuminators, each illuminator comprising a light emitting side, and
1. An eye tracking device comprising: one or more illuminators, each illuminator comprising a light emitting side, and
each illuminator being connected to a first circuitry carrier,
each illuminator being connected to a first circuitry carrier,
an imaging module connected to a second circuitry carrier,
an imaging module connected to a second circuitry carrier,
the image module comprises optical arrangements,
the imaging module comprising optical arrangements,
wherein the plurality of illuminators, the imaging module and the circuitry carriers are embedded without gaps in a first material.
wherein the plurality of illuminators, the imaging module and the first and second circuitry carriers are embedded without gaps in a first material,

wherein the first material comprises openings such that at least one of the light emitting sides of the illuminators and viewing portion of the optical arrangements of the imaging module are not covered by the first material, and wherein at least one of the openings of the first material are filled with a second material that is transparent for the light of the illuminators.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,256,327. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claim 1 of the current application mentions the term “the circuitry carriers”, which is the same as “first and second circuitry carriers” of the U.S. Patent No. 11,256,327 because the current application mentions circuitry carriers is a combination of first circuitry carrier and second circuitry carrier. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the image module" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806).
As to claim 1, Liu teaches an eye tracking device (100, Fig. 1A; 200 Fig. 2A) comprising: 
one or more illuminators (240a-240c, [0045], lines 11-13), each illuminator comprising a light emitting side ([0045], lines 13-19), 
an imaging module (250a and 250b) connected to a second circuitry carrier (the eye tracking unit 1730 is connected to the console 1710, Fig. 17), the image module comprises optical arrangements ([0045], lines 13-26), 
wherein the plurality of illuminators, the imaging module and one of the circuitry carriers are embedded without gaps in a first material (Fig. 2A shows that the illuminators 240a-240c and the imaging module 250a and 250b are arranged without gaps in a first material 200, Fig. 2A and 2B).
Liu does not teach a first circuitry,
Maltz teaches each illuminator (illuminators 122, Fig. 3) being connected to a first circuitry carrier (illuminators 122 being connected to processor 500) and the circuitry carriers (circuitry from camera 118 to the controller 500 and circuitry from illuminators 122 to the processor 500) are embedded without gaps in a fist material (the components such as camera 118, light 122, processor 500, and other components are located inside the device shown in Fig. 5, [0049], lines 1-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuitry, components, and processor of Maltz to the device of Liu because to analyze images of the eye returned from video camera 118 and determine from these images information pertaining to the direction of eye gaze, [0049], lines 8-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomlin (U.S. Pub. No. 2016/0225164) teaches an automatic generation of Virtual materials and a wearable device having components inside the frame.
Fayolle (U.S. Pub. No. 2017/0059886) teaches a method for optimizing an optical lens equipment.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/          Primary Examiner, Art Unit 2691